[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In the case of Wayne I. Rioux versus Deborah L. Rioux, Docket Number 42275 the Court finds it has jurisdiction of the matter, that both parties have appeared by counsel, that both parties gave testimony that the allegations of the complaint are true and correct that the marriage has broken down irretrievably. Based upon that finding, the Court declares the marriage to be hereby dissolved.
This is a marriage of fifteen (15) years with two minor children of five (5) and eight (8) years of age. It is unfortunate that the marriage has ended for, this Court could not find a wrongdoer. Both parents love the children and would do anything for them. The defendant wife should secure her master's degree and she then will have an earning capacity at least equal to the plaintiff husband. The Court's orders reflect this and recognize the prospect of a subsequent modification.
This Court proceeds under Sec. 46b-84, 46b-81, 46b-82
and 46b-83.
The parties shall have joint custody of the minor children with the physical residence with the defendant. The plaintiff shall have reasonable rights of visitation to be liberally construed given the nature of this plaintiff's work schedule.
The plaintiff shall pay to the defendant $112.50 per child per week as child support. He shall also maintain his present medical coverage as available through his employer on behalf of the minor children. The parties shall share equally any unreimbursed medical, dental, or orthodontal CT Page 2767 care.
The plaintiff shall make available to the defendant, as provided by his employer maximum insurance benefits as provided by law.
The plaintiff will convey his interest in the real estate at 109 Old Kent Road South, Tolland, Connecticut to the defendant and the defendant shall have ownership of the contents.
The plaintiff will pay $50.00 per week as alimony for a period of three (3) years to enable the defendant to secure a master's degree and to help in paying attorney's fees and the second mortgage.
DUNN, J.